—4 r




                                                                                            to
                                                                                            CO

          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                            >Si      w •

                                                                                             ro
STATE OF WASHINGTON,                      )      NO. 73939-5-1                               ro



                      Respondent,         )
                                                 DIVISION ONE
                 v.



JAMES A. SHEA,                                   UNPUBLISHED OPINION

                      Appellant.          )      FILED: November 23, 2015




       Lau, J. — A jury convicted James Shea on one count of obstructing a law

enforcement officer, one count of hit and run with injury, and one count of possession of

methamphetamine. Shea appeals, arguing his conviction should be reversed because

(1) the State failed to present evidence that he made a false statement to support the

obstruction charge, (2) the trial court erred when it admitted evidence found in Shea's

wallet pursuant to an unconstitutional search, (3) the trial court erred when it admitted

self-incriminating statements, and (4) counsel's deficient performance denied him his

constitutional right to effective assistance of counsel. Finding no errors, we affirm

Shea's judgment and sentence.
No. 73939-5-1/2



                                          FACTS

      On November 22, 2013, Office Robert Auderer was at Bob's Tavern in Shelton,

Washington. Officer Auderer was off-duty and wearing civilian clothing. He left the

tavern when he heard commotion outside. He noticed a yellow Mustang had struck a

pedestrian, Grant Manning. The front tire of the car was on top of Manning's foot. The

driver, later identified as James Shea, backed the car off Manning's foot and drove

away, despite bystanders shouting at him to stop. Manning suffered an injury to his foot

and knee. Manning required knee surgery due to the injury.

      Officer Auderer followed Shea in his personal vehicle and called 911. Shea

parked outside of his residence. Officer Auderer parked nearby. As Shea was exiting

his car, Officer Auderer identified himself as a police officer and told Shea that he had

been involved in an accident and was not free to leave. Officer Auderer testified that he

"immediately was met with profanity." Report of Proceedings (RP) (March 27, 2014) at

140. Shea also said something to the effect of "I barely hit that guy. I barely hit him.

He wasn't even hurt." RP (March 27, 2014) at 154. Shea began rifling through his

pockets. Officer Auderer asked Shea multiple times to keep his hands out of his

pockets, but Shea persisted. As a safety precaution, Officer Auderer grabbed Shea by

the arm and led him away from his vehicle.

       Around this time, three to five of Shea's friends arrived. Some came from inside

Shea's residence while others arrived in a car that had been following Shea. Shea's

friends surrounded Officer Auderer and questioned his actions. One individual

threatened Officer Auderer with physical violence. Officer Auderer described the scene

as "intense," explaining that Shea's friends "surrounded me while I'm still trying to hold

                                          -2-
No. 73939-5-1/3



onto [Shea] and keep his hands out of his pockets, [and] trying to tell dispatch where I

am." RP (March 27, 2014) at 141. Eventually, Officer Auderer was able to remove his

Shelton Police Department commission card, bearing a picture of his face, his

signature, and a badge declaring he was a Shelton Police Officer. Officer Auderer

showed his commission card to Shea and Shea's friends, and one of them exclaimed

that Officer Auderer "is a Shelton cop." RP (March 27, 2014) at 144.

       Officer Auderer continued to try to restrain Shea, but Shea was uncooperative:

              It was a constant tug of war with [Shea]. He—all I wanted him to
       do—the only thing I wanted Mr. Shea to do was to keep his hands where I
       could see him and wait for uniformed officers to get up there so we could
       complete the investigation, and he refused.

RP (March 27, 2014) at 144. Other officers arrived including Officer Backus. Officer

Backus was in uniform and driving a black and white patrol car with blue lights

activated. Officer Auderer then asked Shea to place his hands behind his back. Shea

continued to disobey Officer Auderer and Officer Backus' commands. During the

struggle, Shea attempted to empty his pockets. At one point, he removed his wallet and

threw it towards one of his friends.

       After Officer Auderer and Officer Backus detained Shea, Officer Auderer

retrieved the wallet Shea had thrown. The wallet contained Shea's ID card. Officer

Auderer testified that a second ID, a driver's license, had been taken out of the wallet

and was on the ground nearby. The wallet also contained methamphetamine.

       The State charged Shea with one count of possession of methamphetamine, one

count of hit and run with injury, and one count of obstructing a law enforcement officer.

The jury convicted Shea on all three counts. Shea appeals.
No. 73939-5-1/4



                                        ANALYSIS

       Sufficiency of the Evidence

       Shea contends the State failed to present sufficient evidence to prove the

obstruction charge beyond a reasonable doubt. He argues that to prove obstruction the

State must show that he made a false statement to police officers. We disagree.

       In a criminal prosecution, the State must prove each element of the charged

crime beyond a reasonable doubt. In re Winship. 397 U.S. 358, 364, 90 S. Ct. 1068, 25
L. Ed. 2d. 368(1970).

               The test for determining the sufficiency of the evidence is whether,
       after viewing the evidence in the light most favorable to the State, any
       rational trier of fact could have found guilt beyond a reasonable doubt.
       When the sufficiency of the evidence is challenged in a criminal case, all
       reasonable inferences from the evidence must be drawn in favor of the
       State and interpreted most strongly against the defendant. A claim of
       insufficiency admits the truth of the State's evidence and all inferences
       that reasonably can be drawn therefrom.

State v. Salinas. 119 Wash. 2d 192, 201, 829 P.2d 1068 (1992) (internal citations omitted).

We defer to the factfinder on issues of conflicting testimony, witness credibility, and

persuasiveness of the evidence. State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d
970 (2004).

        Relying on State v. Williams. 171 Wash. 2d 474, 251 P.3d 877 (2011), Shea argues

that a conviction for obstructing a law enforcement officer requires proof that he made a

false statement.1 Because the State failed to show that he made any false statement to

a police officer, there was insufficient evidence to support the obstruction charge.



        1 We note that Shea also relies on an unpublished opinion from this court in
violation of GR 14.1(a). We will not consider Shea's argument insofar as it relies on this
citation.

                                          -4-
No. 73939-5-1/5



      Shea's reliance on Williams is misplaced. Williams does not require evidence of

a false statement to prove obstruction. The court in Williams held that an obstruction

charge cannot be based solely on a defendant's false statement. Williams. 171 Wash. 2d

at 486. In Williams, the defendant provided a false name when police officers asked

him to identify himself. Williams. 171 Wash. 2d at 476. The court held that this false

statement alone could not support a conviction for obstruction:

              In order to avoid constitutional infirmities, we require some conduct
      in addition to making false statements to support a conviction for
      obstructing an officer.

Williams, 171 Wash. 2d at 486. Williams illustrates that conduct is the primary

requirement, not speech.

       Indeed, neither the plain language of the statute nor case law requires proof of a

false statement to sustain a conviction for obstructing a law enforcement officer. RCW

9A.76.020(1) provides that "A person is guilty of obstructing a law enforcement officer if

the person willfully hinders, delays, or obstructs any law enforcement officer in the

discharge of his or her official powers or duties." RCW 9A.76.020(1). In State v. Steen.

164 Wash. App. 789, 265 P.3d 901 (2011) the court held that a defendant who made no

statements whatsoever nevertheless obstructed law enforcement when his conduct


demonstrated willful obstruction:

              Under RCW 9A.76.020(1)'s plain language, a person may commit
       obstruction by willfully disobeying a lawful police order in a manner that
       hinders, delays, or obstructs the officer in the performance of his or her
       duties .... Accordingly, the jury could have found that Steen's conduct
       here—ignoring the officers' lawful orders to exit the trailer with his hands
       up while the officers were performing their community caretaking
       functions—was willful conduct that amounted to obstruction.




                                          -5-
No. 73939-5-1/6



Steen, 164 Wash. App. at 800-01. A person may commit obstruction through his conduct

alone—evidence of a false statement is not necessary. Steen. 164 Wash. App. at 801.

       Here, the record shows that the State presented sufficient evidence to prove that

Shea willfully obstructed the officers' performance of their duties. Both Officer Auderer

and Officer Backus testified that Shea repeatedly disobeyed lawful orders they gave

pursuant to their official duties. Officer Auderer testified that he repeatedly ordered

Shea to remove his hands from his pockets, to keep his hands where he could see

them, and to remain in place. He further testified that Shea repeatedly ignored these

orders. Officer Backus provided similar testimony. Viewing this testimony in the light

most favorable to the State, "any rational trier of fact could have found guilt beyond a

reasonable doubt." Salinas. 119 Wash. 2d at 201; see also Steen. 164 Wash. App. at 800-01

("a person may commit obstruction by willfully disobeying a lawful police order in a

manner that hinders, delays, or obstructs the officer in the performance of his or her

duties"). Sufficient record evidence supports Shea's obstruction conviction.

       Search of the Wallet

       Next, Shea argues the trial court erred when it failed to exclude the evidence

discovered in his wallet. He contends Officer Auderer lacked any legal authority to

search the wallet because it posed no safety or evidentiary concern and was in the

possession of a third party. We conclude that the search was valid because Shea

voluntarily abandoned the wallet during the seizure.2



       2The State argues we should decline to address this issue because he failed to
claim the error below. See RAP 2.5(a). Indeed, Shea never sought to exclude the
evidence from his wallet, and he has failed to assert that this error falls into any
                                           -6-
No. 73939-5-1/7



      Both State and Federal Constitutions prohibit unreasonable searches. See

Wash. Const, art. I § 7; U.S. Const, amend IV. A warrantless search is unconstitutional

unless it falls under one of "'a few jealously guarded exceptions.'" State v. Samalia. 186
Wash. App. 224, 228, 344 P.3d 722 (2015) (quoting State v. MacDicken. 179 Wash. 2d 936,

940, 319 P.3d 31 (2014)). Two exceptions apply here.

       First, a police officer may search voluntarily abandoned property without a

warrant or probable cause. State v. Evans. 159 Wash. 2d 402, 408, 150 P.3d 105 (2007)

("Needing neither a warrant nor probable cause, law enforcement officers may retrieve

and search voluntarily abandoned property without implicating an individual's rights

under the Fourth Amendment or under article I, section 7 of our state constitution."

(quoting State v. Reynolds. 144 Wash. 2d 282, 287, 27 P.3d 200 (2001)). Whether an

individual has voluntarily abandoned property depends "upon a combination of act and

intent." Evans. 159 Wash. 2d at 408. "Intent may be inferred from words spoken, acts

done, and other objective facts, and all the relevant circumstances at the time of the

alleged abandonment." State v. Duaas. 109 Wash. App. 592, 595, 36 P.3d 577 (2001).

The main question is "whether the defendant in leaving the property has relinquished

her reasonable expectation of privacy so that the search and seizure is valid." Duqas.
109 Wash. App. at 595 (quoting United States v. Hoev. 983 F.2d 890, 892-93 (8th Cir.

1993)).

       The record here shows that Shea voluntarily abandoned his wallet. Officer Shea

testified that, while he was attempting to detain him, Shea attempted to empty out



exception under RAP 2.5(a). Regardless, as discussed below, we conclude the search
was valid.

                                          -7-
No. 73939-5-1/8



everything in his pockets. This included throwing his wallet onto his yard. Shea also

admitted to abandoning his wallet during trial: "I took my wallet—it was dangling on the

chain. I took it and tossed it into my yard, which was where I was at." RP (March 27,

2014) at 257. One of Shea's friends took a brief cell phone video during the incident. A

transcript of the video shows that after Shea threw his wallet he said, "here, Dave."

Exhibit (Ex.) 1 at 1. But whether Shea was simply throwing his wallet on the ground or

trying to give it to another person, in either case it is reasonable to infer that he

voluntarily relinquished his reasonable expectation of privacy regarding the wallet.

Officer Auderer therefore was permitted to search the wallet without a warrant or

probable cause. Evans. 159 Wash. 2d at 408-09.

        A second exception to the warrant requirement applies here. Under an

extension to the incident to arrest exception—the "time of arrest" rule—after a valid

arrest, a police officer may search "those personal articles in the arrestee's actual and

exclusive possession at or immediately preceding the time of arrest." State v. Bvrd. 178
Wash. 2d 611, 623, 310 P.3d 793 (2013). The officer need not show that "the search was

motivated by particularized concerns for officer safety or evidence preservation." Bvrd,
178 Wash. 2d at 614. For example, in Bvrd. the court held that the "time of arrest" rule

allowed a police officer to search a purse on the defendant's lap when she was detained

but was placed on the ground nearby prior to her arrest. Bvrd. 178 Wash. 2d at 625

("because Byrd's purse was on her lap at the time of her arrest, it was an article of her

person.").

       Here, it is undisputed that Shea had actual and exclusive possession either at or

immediately preceding the time of the arrest. Officer Auderer identified himself as a

                                            -8-
No. 73939-5-1/9



police officer and told Shea that he was under arrest. Shortly after, Shea abandoned

his wallet. At trial, Shea admitted he owned the wallet and threw it as he was being

detained. Further, it is also undisputed that the arrest was valid. Officer Auderer had

probable cause to arrest Shea because he personally witnessed the hit and run incident

with Manning. See State v. Ward. 24 Wash. App. 761, 766, 603 P.2d 857 (1979)

("Probable cause for making a warrantless arrest exists when the facts and

circumstances are such as to warrant a prudent or cautious man in believing that the

suspect had committed or is committing an offense."). The trial court properly admitted

the evidence from the wallet because Officer Auderer's search of Shea's wallet was a

valid search incident to arrest. See Bvrd. 178 Wash. 2d at 625.

       Shea cites State v. Bovce. 52 Wash. App. 274, 758 P.2d 1017 (1988).3 Bovce is

unpersuasive. In Bovce, the defendant was pulled over for speeding. Bovce. 52 Wn.

App. at 275. After a license and registration check, the officer discovered Boyce's

outstanding warrant and the car he was driving had been reported stolen. Bovce. 52
Wash. App. at 275. A second officer arrived and drove Boyce to the King County Jail.

Bovce. 52 Wash. App. at 275. Another officer searched the car and found a briefcase

containing cocaine. Bovce, 52 Wash. App. at 276. The court held the search incident to

arrest exception inapplicable: "once Boyce was removed from the scene, there simply

were no special circumstances present that justified a warrantless vehicle search as

there was no possibility that Boyce could destroy evidence or grab a weapon." Bovce.
52 Wash. App. at 279.


       3 We note that, like his previous argument, Shea relies heavily on an unpublished
opinion from this court in violation of GR 14.1. We do not consider his argument insofar
as it relies on this case.

                                         -9-
No. 73939-5-1/10



       Bovce is distinguishable. First, because the briefcase in Boyce's backseat was

not part of his person, the officers must justify the search with either safety or

evidentiary concerns. Bovce. 52 Wash. App. at 279. Shea's wallet was part of his person,

so no justification by Officer Auderer was necessary for the search. As the Bvrd court

explained, "The search incident to arrest exception encompasses two distinct rationales.

A search of the arrestee's immediate area must be justified by concerns for officer

safety or evidence preservation, while a search of the arrestee's person and articles of

his or her person is justified by the authority of a lawful arrest." Bvrd. 178 Wash. 2d at 625.

Second, Bovce was decided 19 years before Bvrd, which expressly permits the

circumstances here—after a valid arrest, a police officer may search a personal article

in the arrestee's "actual and exclusive possession at or immediately preceding the time

of arrest" even in the absence of safety or evidentiary concerns. Bvrd. 178 Wash. 2d at

623. Bovce does not control here. Officer Auderer's warrantless search of Shea's

wallet constituted a valid search incident to arrest.

       Self-Incriminating Statements

       Shea argues the court erred when it admitted self-incriminating statements

contained in a cell phone video depicting Shea's interaction with police officers. In the

audio portion, Shea states "I didn't fucking hit him hard enough. He bumped into my

car." Ex. 1 at 9. He contends Officer Auderer coerced this statement and thereby

violated his Fifth Amendment privilege against self-incrimination. We conclude that the

trial court correctly determined the statement was voluntary and therefore properly

admissible.




                                           •10-
No. 73939-5-1/11



      The Fifth Amendment to the United States Constitution states that "[n]o person ..

. shall be compelled in any criminal case to be a witness against himself." U.S. Const,

amend. V.; see also Wash. Const, art. I § 9. To preserve an individual's right against

compelled self-incrimination, police must inform a suspect of his rights before custodial

interrogation. Miranda v. Arizona. 384 U.S. 436, 444, 86 S. Ct. 1602, 16 L. Ed. 2d 694

(1966). The parties agree that Shea received no Miranda warnings before he made the

self-incriminating statement on the cell phone video.

       However, a defendant's Miranda rights attach only when the defendant is subject

to custodial interrogation. The State seems to concede that Shea was in custody. But

the record shows that Shea was not subject to interrogation within the meaning of

Miranda.


       Interrogation occurs "whenever a person in custody is subjected to either express

questioning or its functional equivalent [such as] any words or actions on the part of the

police (other than those normally attendant to arrest and custody) that the police should

know are reasonably likely to elicit an incriminating response from the suspect." State

v. Wilson. 144 Wash. App. 166, 184, 181 P.3d 887 (2008) (quoting Rhode Island v. Innis.

446 U.S. 291, 300-01, 100 S. Ct. 1682, 64 L Ed. 2d 297 (1980)).

       Here, the record shows that Officer Auderer did not subject Shea to express

questioning or its functional equivalent. A transcript of the cell phone video reveals that

Shea disputed the legitimacy of his arrest. In response, Officer Auderer explained why

he was arresting Shea. Upon hearing Officer Auderer's explanation, Shea made the

self-incriminating statement at issue:



                                          -11-
No. 73939-5-1/12



             [Officer Auderer]:   Is [the victim] gone? Okay. Well, he's [Shea] still
                                  going [under arrest].

             [Shea]:              For what?
             [Officer Auderer]:   I'll do the—for resisting and obstructing, first off.
             [Shea]:              No, no, no, no.
             [Officer Auderer]:   And fleeing the scene of an accident.
             [Shea]:              I did not. He [the victim] walked off and said what the
                                  fuck—
             [Officer Auderer]:    I saw him motion for you to stop.
             [Shea]:               -and I said what the fuck myself.
             [Officer Auderer]:    I saw him motion for you to stop.
             [Shea]:               No. He said what the fuck and walked off to the
                                   sidewalk. He said nothing about motioning. I didn't
                                   fucking hit him hard enough. He bumped into my car.

Ex. 1 at 8-9. The transcription shows that Officer Auderer was responding to Shea's

request to explain the reason for his arrest. Justifying the circumstances of an arrest is

a "normally attendant" aspect of taking a suspect into custody, and Officer Auderer

could have reasonably believed his explanation was unlikely to elicit an incriminating

response. State v. Wilson. 144 Wash. App. at 184. Therefore, these comments were not

express questions or their functional equivalent. Wilson. 144 Wash. App. at 184.

Accordingly, Shea's Miranda rights did not apply.

       But even if Shea's Miranda rights applied, his statement is nevertheless

admissible because it was voluntary. A trial court may admit a suspect's self-

incriminating statement where the "inculpatory statement, though technically in violation

of Miranda, was voluntary." State v. Baruso. 72 Wash. App. 603, 610, 865 P.2d 512

(1993) (quoting Oregon v. Elstad. 470 U.S. 298, 318, 105 S. Ct. 1285, 84 L Ed. 2d 222

(1985)). To determine whether a self-incriminating statement was voluntary, courts

employ a totality-of-the-circumstances test. State v. Unqa. 165 Wash. 2d 95, 101, 196
P.3d 645 (2008). The test "specifically applies to determine whether a confession was

                                          -12-
No. 73939-5-1/13



coerced by any express or implied promise or by the exertion of any improper

influence." Unga, 165 Wash. 2d at 101.

      Here, the trial court concluded that Shea's statements on the cell phone video

were voluntary due to the lack of any evidence of improper influence:

             The Court will find that [the statements] were given voluntarily; that
      there were no promises or threats made to the defendant to get him to say
      anything about this particular topic, that they were spontaneous; they
      weren't the product of a[n] interrogation of any type. He was in custody at
      the time, but again, they were voluntary, so—and spontaneous, so the
      Court will allow that portion of the tape to be heard by the jury.

RP (March 26, 2014) at 127.4 As discussed above, the record supports the trial court's

conclusion that Shea's statements on the cell phone video were voluntary. Officer

Auderer said nothing suggestive of a custodial interrogation, nor did he offer improper

promises or threats. The trial court properly admitted the statement.

       Ineffective Assistance of Counsel

       Finally, Shea argues he was deprived of his constitutional right to effective

assistance of counsel. Shea contends his trial counsel was ineffective by (1) failing to

move to suppress the contents of his wallet, (2) failing to move to dismiss the

obstruction charge, (3) failing to move to suppress his earlier confession to Officer

Auderer, and (4) failing to move to strike juror 7.

       We review claims for ineffective assistance of counsel de novo. State v.

Sutherbv. 165 Wash. 2d 870, 883, 204 P.3d 916 (2009). "To prevail on a claim of

ineffective assistance of counsel, counsel's representation must have been deficient,



       4 Our review is limited to the court's oral ruling following the CrR 3.5 hearing. No
written findings of fact or conclusions of law as require by CrR 3.5(c) is found in the
record. See Wilson. 144 Wash. App. at 183.
                                           -13-
No. 73939-5-1/14



and the deficient representation must have prejudiced the defendant." State v. Aho,

137 Wash. 2d 736, 745, 975 P.2d 512 (1999); Strickland v. Washington, 466 U.S. 668,

687,104 S. Ct. 2052, 80 L Ed. 2d 674 (1984). "To establish ineffective representation,

the defendant must show that counsel's performance fell below an objective standard of

reasonableness. To establish prejudice, a defendant must show that but for counsel's

performance, the result would have been different." State v. McNeal. 145 Wash. 2d 352,

362, 37 P.3d 280 (2002) (citation omitted). Failure to establish either prong of the test is

fatal to an ineffective assistance of counsel claim. Strickland. 466 U.S. at 700. For the

reasons discussed below, Shea has failed to show that counsel's performance was

either deficient or prejudicial.

       Counsel's Failure to Move to Suppress the Contents of Shea's Wallet

       Shea has failed to show that counsel was ineffective when he failed to move to

suppress the contents of the wallet.

       When a defendant's claim for ineffective assistance of counsel is based on

counsel's failure to make a motion to suppress evidence, the defendant "must show that

the trial court likely would have granted the motion if made." State v. McFarland. 127
Wash. 2d 322, 334, 899 P.2d 1251 (1995). As discussed above, the trial court properly

admitted the evidence.

       Counsel's Failure to Move to Dismiss the Obstruction Charge

        Shea argues that because the State presented no evidence that Shea made a

false statement, counsel was ineffective when he failed to move to dismiss the

obstruction charge. As discussed above, the State need not present evidence of a false

statement to sustain a charge of obstructing a law enforcement officer. The defendant's

                                          -14-
No. 73939-5-1/15



conduct alone is sufficient. He fails to establish the trial court would have granted this

motion.


       Counsel's Failure to Move to Suppress Shea's Earlier Confession

          Shea also argues counsel was ineffective when he failed to move to suppress

his earlier confession to Officer Auderer. As discussed above, Shea made a

spontaneous, voluntary self-incriminating statement on the cell phone video. Before the

video, Officer Auderer testified that Shea made a separate incriminating statement

when he first confronted him about the hit and run incident. Officer Auderer stated that


after he followed Shea to his house, he identified himself as a police officer and told him

he was under arrest for hitting a pedestrian. Shea responded by saying something to

the effect of "I barely hit that guy. I barely hit him. He wasn't even hurt." RP (March 27,

2014) at 154.

       As discussed above, this confession was a voluntary, spontaneous statement. It

was not the product of questioning or its functional equivalent. The confession was

admissible. Unga, 165 Wash. 2d at 101. Similar to his other claims, Shea fails to show

that the trial court would likely have granted a motion to suppress the confession.

McFarland. 127 Wash. 2d at 334.

       Counsel's Failure to Seek Removal of Juror 7

       Finally, Shea contends counsel was ineffective when he failed to seek removal of

juror 7. Early in the trial, juror 7 realized he works with the son of one of the witnesses.

The juror had no prior knowledge of the case, and he told the bailiff that it would make

no difference in how he understood the case. Neither the State nor defense counsel




                                           -15-
No. 73939-5-1/16



asked to question the juror further about whether he would be able to serve as an

impartial juror. Shea contends this failure prejudiced him.

       But Shea cannot show that counsel's decision was either deficient or caused

prejudice. Shea fails to cite either the record or any legal authority. We may decline to

address this claim. See RAP 10.3(a)(6); Cowiche Canvon Conservancy v. Boslev. 118
Wash. 2d 801, 809, 828 P.2d 549 (1992) (argument unsupported by reference to the

record or citation to authority will not be considered).

       In any event, we are reluctant to find ineffective assistance of counsel except in

the most extreme cases. "[S]crutiny of counsel's performance is highly deferential and

courts will indulge in a strong presumption of reasonableness." State v. Thomas. 109
Wash. 2d 222, 226, 743 P.2d 816 (1987). Counsel's performance is not deficient if any

legitimate tactical reason supports the challenged conduct. McFarland. 127 Wash. 2d at

336. Here, Shea has failed to overcome the strong presumption that counsel acted

reasonably when he declined to seek removal of juror 7. Counsel may have reasonably

concluded that despite the juror's indirect relationship to one of the witnesses, the

juror's other qualities justified retaining the juror.

       Shea also fails to show that the juror's removal would have changed the

outcome. His ineffective assistance of counsel claim fails.




                                              •16-
No. 73939-5-1/17



                                  CONCLUSION

      For the foregoing reasons, we affirm the judgment and sentence.




                                                       J
                                                           -